BOLIN, Judge
(dissenting).
I respectfully dissent from that portion .of'the majority opinion reducing the lower *489court’s award for severance damage from $8,775.00 to $2,445.00.
The amount was calculated on the basis of $150.00 per acre for that area of defendant’s property embraced in two strips each 200 feet wide lying on either side of the right of way. This method was based on the language of this court in Louisiana Power and Light Company v. Greenwald 188 So.2d 618, 1966. Every case must be decided upon its own peculiar facts and the Greenwald case is factually inapposite to this one. I think the evidence supports the findings of the trial judge that the entire remainder of the property was damaged at the rate of $75.00 per acre by the transmission line traversing defendant’s land.